                                          Case 4:17-cv-06129-KAW Document 68 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ROBIN ROWE,
                                   7                                                        Case No. 4:17-cv-06129-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         90 DAYS
                                   9
                                         NAPA VALLEY COMMUNITY                              Re: Dkt. No. 67
                                  10     COLLEGE DISTRICT,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 5, 2020, Mediator Howard Herman certified that the case had settled.

                                  14   Accordingly, Plaintiff shall file a dismissal within 90 days of this order, absent any extension

                                  15   ordered by the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 6, 2020

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
